Title: To George Washington from Tobias Lear, 4 February 1794
From: Lear, Tobias
To: Washington, George


          
            My dear Sir,
            London february 4th 1794.
          
          I had the honor of writing a long letter to you on the 26th ultimo by the Ship
            Delaware, Captain Truxon, to whose particular care I committed the Watch & chain for
            Mrs Washington, also a profile of the Earl of Buchan, by Tassie, which Lady Buchan
            committed to my charge with a note for Mrs. Washington. Since
            which I have received a letter from the Earl with the enclosed packets for you which he
            requested me to forward by the first Oppy. These he tells me are curious Mss relative to
            the Fairfax family and he wishes to have them preserved in your hands. You will find enclosed likewise a vest pattern of a new fabric which Sir
            John Sinclair pressed upon me to send to you, and in a way that I could not decline it,
            altho’ I know full well your wishes to avoid anything, however trifling, coming to you
            in the shape of a present. This, Sir John, begs to send in order that you may judge of
            the perfection to which the wool of Scotland (of which this is made) is brought, as well
            as of the progress in manufactures of the finer kinds.
          I have put on board the Ship Peggy of George Town, by which this letter goes, 5000
            plants of the white thorn. These you will see by the enclosed Acct are 8/ pr M which is 2/ dearer than they would be
            at another season; the ground being at this time hard frozen makes it very difficult to
            take them up; but this is considered as the best season for sending them abroad.
          I have likewise taken the liberty, as the season and opportunity are so favorable, to
            send addressed to you a number of the best kinds of fruit trees & goosberry &
            Currant bushes. These I have taken for myself, as it will be one of my first objects, as
            soon as I fix myself in the City of Washington, to have a garden of good fruit. Not
            knowing how I could otherways have them taken care of, I have ventured, my dear Sir, to
            trespass so much on your goodness as to send them to you, beleiving that you will direct
            your gardener to plant them at Mount Vernon—and as these are intended for standard trees
            & bushes they will not only furnish me with as many scions or grafts as I may have
            occasion for my self hereafter; but will afford abundantly more for you or your
              friends.
          Mr Young tells me that in a letter which he has lately received from
            you, he is requested to send out a number of good farmers to go upon some of your lands,
            provided he can find such as are disposed to go—can be recommended—and will become
            tenants. He is very doubtful whether he shall be able to meet with such as are good for
            any thing who would be willing to become tenants; the great object with those who go out
            to America (at least if they have a little property to take with them, and such as have
            not are generally but indifferent folks) is to obtain a free hold; and so strongly are
            they possessed with this idea that they will hardly consent to become tenants, however
            advantageous the terms of a lease might be. But Mr Young is not without hopes of being
            able, in some measure, to comply with your wishes, as he knows of a considerable number
            of farmers who have it in contemplation to emigrate to America in the ensuing
              spring.
          In my letter by Captain Truxon I said so much on the subject of politicks that I shall
            add nothing on that score here further than to enclose a few of the latest papers.
          The pamphlet containing a few remarks which I made on the River Potomack &c. has
            had an astonishing effect here in producing more particular enquiries about that part of
            the Country—and I flatter my self that not a few of those who
            emigrate this spring will turn their eyes to that quarter—And I think no great length of
            time will elapse before I shall have the pleasure of seeing a verification of the
            opinion with which I have always been impressed with respect to the federal City. I find
            some of my Countrymen here who are not well pleased with the eagerness of enquiry
            respectlng the Potomack—and altho they do not venture to
            contradict a single fact contained in the Pamphlet; yet they cry up certain other parts
            of the U.S. as having infinitely greater advantages: But I find what I always beleived,
            to be true, that a reasonable & fair statement of facts will make a much deeper
            & more lasting impression on the public mind than any florid description which may,
            in the first moment, lead the imagination astray, but is most assuredly afterwards the
            destruction of the very point which it wished to establish.
          I will intrude no longer on your precious time, my dear Sir, than to beg that my best
            & most cordial respects may be made acceptable to Mrs Washington—my love & best
            wishes given to my young friends Nelly & Washington as well as to Mr Dandridge & Mr Lewis—and to assure you that I am with
            the most perfect respect & inviolable attachment, Your affectionate friend &
            grateful Servt
          
            Tobias Lear.
          
          
            P.S. I heard a report last evening that the Portuguise would not adhere to the terms
              of the truce which had been made with the Algerines, and that the consequence would be
              that those depredators would be again shut up in their ports. This however is a mere
              report, and as such I give it. But it has been all along said that the truce between
              the Portuguise & Algerines was made by another power without the assent of the
              Portuguise Court.
            I am informed that the British Merchants trading to Am. have determined to petition
              Parliament for a Convoy to protect the Am. Ships from the Algerines!
          
          
            T. Lear
          
          
            Sir John Sinclair has committed to my care the enclosed letter and a packet containg
              the Reports made to the Society for Promoting Agriculture, which will go by the same
              vessel with this.
          
        